                         IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF NEW MEXICO


UNITED STATES OF AMERICA,

                 Plaintiff-Respondent,

v.                                                           CIV 19-0157 MV/KBM
                                                             CR 03-2066 MV/KBM

BENJAMIN RAYMOND,

                 Defendant-Movant.


                    ORDER ADOPTING MAGISTRATE JUDGE’S
               PROPOSED FINDINGS AND RECOMMENDED DISPOSITION

         The Magistrate Judge filed her Proposed Findings and Recommended

Disposition on July 3, 2019, (Doc. 10)1, in which she recommended that Benjamin

Raymond’s (“Raymond’s”) Motion to Vacate, Set Aside or Correct Sentence Pursuant to

28 U.S.C. § 2255 (Doc. 1) be granted to the extent that he sought to vacate the

Amended Judgment entered November 8, 2016. The Magistrate Judge further

recommended that Attorney Benjamin Gonzales be reappointed to represent Raymond

and file a brief to address the following issues: (1) the applicable guideline range for a

new amended judgment; (2) whether an actual hearing must be held to permit allocution

by both Defendant and his counsel; and (3) any other issues related to sentencing that

counsel wishes to raise. Doc. 10 at 3.

         The proposed findings notified the parties of their ability to file objections and that

failure to do so waives appellate review. As of today, no objections have been filed and



1   Citations to “Doc.” refer to docket numbers filed in Civil Case No. 19-0157 MV/KBM.
there is nothing in the record indicating that the proposed findings were not delivered.

       Wherefore,

       IT IS HEREBY ORDERED AS FOLLOWS:

       1. The Magistrate Judge’s Proposed Findings and Recommended Disposition
          (Doc. 10) are ADOPTED;

       2. Benjamin Raymond’s Motion to Vacate, Set Aside or Correct Sentence
          Pursuant to 28 U.S.C. § 2255 (Doc. 1) is GRANTED to the extent that he
          seeks to vacate the November 8, 2016 Amended Judgment;

       3. Attorney Benjamin Gonzales is reappointed to represent Raymond in briefing
          to the Court;

       4. The parties shall file, within 30 days from entry of this Order, simultaneous
          briefs to the Court addressing the applicable guideline range for a new
          amended judgment and indicating whether a hearing with allocution by
          Raymond and his counsel is necessary.



                                          UNITED STATES DISTRICT JUDGE




                                            2
